Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. On June 17, 1974, an uncontested divorce based on a separation agreement was granted to plaintiff against the defendant by the Trial Judge, who retained exclusive jurisdiction to decide, at some later agreed time, support, alimony and custody. On June 28, 1974, the parties made depositions under oath, with the court’s consent, for the purpose of establishing a record on the issues of support and alimony to be submitted to the court to determine those issues. The defendant returned her sworn affidavit on September 11, 1974. Both parties stipulated that court decrees entered for modification of the separation agreement on February 11, 1965 and January 12, 1968 did not constitute determinations on the merits of the issues of alimony, support and custody. On May 6, 1975, a motion was brought before the court by the defendant for a determination as to alimony for herself. On May 17, 1975, the parties, by their counsel, appeared before Justice Soden to be heard on the request for alimony. Permission was requested by defendant’s attorney for time to file a supplemental affidavit setting forth facts relative to counsel fees and to submit a memorandum of law. This affidavit was submitted on May 25, 1978, some three years later, as was the memorandum of law. At the May 17, 1975 hearing, it was agreed by both parties that the plaintiff would continue to pay $100 a week to defendant until the court was able to determine the issue of alimony. The court, by its order of October 10, 1978, denied in toto the relief for alimony and counsel fees requested by the defendant and her attorney because of laches. The exasperation of the trial court with the totally unexplained delay of trial counsel in supplying the court with the promised affidavit substantiating counsel fees is understandable. However, a dismissal of the requested relief is not appropriate. The defendant pressed her right to alimony in timely fashion in the divorce action brought against her by her husband in June, 1974. All of the evidence necessary to determine that issue was within the hands of the court by May 17, 1975. Certainly there was no reason not to proceed to a determination of the matter of alimony after the time set to file a memorandum and to supply an affidavit as to counsel fees had elapsed, or a *947reasonable time had passed to receive the items. It is fundamental law that delay alone does not constitute the defense of laches; the delay must be coupled with a resulting change of position of the plaintiff which renders it unjust, on principle of equity, to assist the defendant. The affidavit of the plaintiff does not allege any facts to support the conclusory statement of his attorney that an alimony award and counsel fees would prejudice the plaintiff. The voluntary payments by plaintiff of $100 a week during the intervening years make it unlikely that the plaintiff will be prejudiced by the much delayed determination of the issue of alimony. Also, nothing is averred by plaintiff which, despite the delay in supplying the affidavit setting out the amount of work performed by defendant’s counsel, would injure the plaintiff if otherwise an award of counsel fees is indicated. Absent such a showing, laches does not apply (see 2 Carmody-Wait 2d, NY Prac, § 13.5). The order should be reversed.